DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on November 24, 2020.
 No Claims  have been amended.
No Claims have been cancelled.
No Claims have been added.
No Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed on November 24, 2020 have been fully considered but they are not persuasive. 
	The applicant argues on pages 8 -10 of the applicant’s remarks/arguments that Yi fails to disclose, “configuring a second user equipment located within the geographical area to read the system information block”.
	The examiner respectfully disagrees. Yi discloses V-UE2 has detected hazard event (e.g. bumper, area with dropped object such as broken tire(s), glass, etc.) in some location, which requires caution to upcoming V-UEs. Information on the hazard event may be photographed and stored in near-by RSU(s) for the following V-UEs. The following V-UEs, e.g. V-UE3, may not be directly reachable by the V-UE2. Thus, the V-UE2 may ask a RSU considered as a second user equipment within the geographical ([0068]-[0069]). Yi further discloses Each RSU may transmit broadcast information such as system information. The broadcast information may include cell ID, information of SC-PTM sessions, resource partitioning, etc. The broadcast information may be similar to legacy system information block (SIB) ([0111]).
	Therefore, Yi discloses configuring a second user equipment located within the geographical area to read the system information block.
	The Applicant argues on pages 8-10 of the applicant’s remarks/arguments that Yi fails to disclose, “configuring, by the system, an internet of things device located within the geographical region to ignore the system information block”.
	The examiner respectfully disagrees. Yi discloses When the V-UE2 detects the hazard, the V-UE2 first may broadcast a message via direct communication over PC5 interface such that other V-UEs can be notified the hazard event. Additionally, the V-UE2 may also transmit a message to the near-by or serving RSU over Uu interface to notify the hazard event. If the RSU is already broadcasting the hazard event to other V-UEs, since it is already reported, V-UE2 considered, as an internet of things device may not transmit the message to the RSU ([0078]). Thereby, ignores the SIB as claimed by the instant application.
For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that independent claims are patentable for similar reasons and are also not persuasive. The applicant further argues that since dependent claims depend on the argued independent claim; they are patentable at least by virtue of their dependencies. Since the applicant's arguments regarding independent claims are not persuasive, the applicant's arguments regarding dependent claims are also not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US Application 2018/0213365, hereinafter Yi).
Regarding claims 1, 12, and 17, Yi discloses a system, a method, and a non-transitory machine-readable storage medium (Figs. 1,6-8,10,17,18) comprising: 
a processor(810,910); and a memory (820, 920) that stores executable instructions that, when executed by the processor, facilitate performance of operations (The processors 810, 910 may include application-specific integrated circuit (ASIC), other chipset, logic circuit and/or data processing device.  The memories 820, 920 may include read-only memory (ROM), random access memory (RAM), flash memory, memory card, storage medium and/or other storage device.  The transceivers 830, 930 may include baseband circuitry to process radio frequency signals.  When the embodiments are implemented in software, the techniques described herein can be implemented with modules (e.g., procedures, functions, and so on) that perform the functions described herein), comprising: 
determining a geographical area related to an event associated with first user equipment(Abstract,[0006]-[0009],[0104]-[0120], which recites the wireless communication system 10 includes at least one evolved NodeB (eNB) 11. Respective eNBs 11 provide a communication service to particular geographical areas 15a, 15b, and 15c (which are generally called cells). Each cell may be divided into a plurality of areas (which are called sectors). A user equipment (UE) 12 may be fixed or mobile and may be referred to by other names such as mobile station (MS), mobile terminal (MT), user terminal (UT), subscriber station (SS), wireless device, personal digital assistant (PDA), wireless modem, handheld device. The eNB 11 generally refers to a fixed station that communicates with the UE 12 and may be called by other names such as base station (BS), base transceiver system (BTS), access point (AP)); 
broadcasting notification data related to the event via a system information block configured to transfer internet of things data(Abstract,[0006]-[0009],[0068]-[0082],[0104]-[0120], which recites the V-UE1 reports the hazard event to the RSU.  In step 5210, the RSU transmits an event report which may tag the information for further broadcast/indication to the V2X server.  Further, the RSU may also indicate the desire of initiating multicast/broadcast session. In case of RSU-U, a cell may indicate the RSU-U to start multicast/broadcast session.  In case of out-of-coverage, a V-UE may perform one-to-many relay operation in a preconfigured resource with preconfigured configuration.  In such a case, preconfigured information may include resource, the periodicity of one-to-many relay operation, a message type which may be relayed via one-to-many relay operation, etc. One-to-many relay operation may be defined as "A device transmits/repeats the same message many times with a certain periodicity); and 
(Abstract,[0006]-[0009],[0068]-[0082], [0104]-[0120], which recites V-UE2 has detected hazard event (e.g. bumper, area with dropped object such as broken tire(s), glass, etc.) in some location, which requires caution to upcoming V-UEs. Information on the hazard event may be photographed and stored in near-by RSU(s) for the following V-UEs. The following V-UEs, e.g. V-UE3, may not be directly reachable by the V-UE2. Thus, the V-UE2 may ask a RSU considered as a second user equipment within the geographical are to store (read) and broadcast the information on the hazard event).  
Regarding claim 2, Yi discloses the system of claim 1, wherein the broadcasting comprises broadcasting the notification data using an access point device associated with a coverage area that comprises a portion of the geographical area(Abstract,[0006]-[0009],[0104]-[0120]).  
Regarding claim 3, Yi discloses the system of claim 2, wherein the configuring comprises configuring the second user equipment located within the geographical area and served by the access point device to read the system information block(Abstract,[0006]-[0009],[0104]-[0120]).
Regarding claim 4, Yi discloses the system of claim 1, wherein the broadcasting comprises broadcasting the notification data via a radio interface in a broadcast control channel (Abstract, [0006]-[0009], [0104]-[0120]). 
Regarding claim 5, Yi discloses the system of claim 1, wherein the operations further comprise: receiving, from the first user equipment, report data associated with the event (Abstract, [0006]-[0009], [0104]-[0120]). 
Regarding claim 6, Yi discloses the system of claim 5, wherein the determining comprises determining the geographical area based on an analysis of the report data (Abstract,[0006]-[0009],[0104]-[0120]).  
Regarding claim 7, Yi discloses the system of claim 1, wherein the determining comprises determining the geographical area based on context data associated with a location of the first user equipment(Abstract,[0006]-[0009],[0104]-[0120]).  
Regarding claim 8, Yi discloses the system of claim 1, wherein the determining comprises determining the geographical area based on weather data indicative of a weather condition associated with a location of the first user equipment(Abstract,[0006]-[0009],[0104]-[0120]).  
Regarding claim 9, Yi discloses the system of claim 1, wherein the determining comprises determining the geographical area based on category data indicative of a category of the event (Abstract,[0006]-[0009],[0104]-[0120]). 
Regarding claim 10, Yi discloses the system of claim 1, wherein the determining comprises determining the geographical area based on sensor data related to a sensor of the first user equipment(Abstract,[0006]-[0009],[0104]-[0120]). 
Regarding claim 11, Yi discloses the system of claim 1, wherein the operations further comprise: determining class data indicative of a class of internet of things devices for which the notification data is intended; and selecting a message identifier for the notification data based on the class data(Abstract,[0006]-[0009],[0104]-[0120]). 
Regarding claim 13, Yi discloses the method of claim 12, wherein the determining comprises determining the geographical region based on analyzing report data associated with the event (Abstract,[0006]-[0009],[0104]-[0120]).   
Regarding claim 14, Yi discloses the method of claim 12, wherein the transmitting comprises transmitting the notification message via a network device that services the internet of things device located within the geographical region(Abstract,[0006]-[0009],[0104]-[0120]).  
Regarding claim 15, Yi discloses the method of claim 12, wherein the transmitting comprises transmitting the notification message via a radio interface in a broadcast control channel (Abstract,[0006]-[0009],[0104]-[0120]).   
Regarding claim 16, Yi discloses the method of claim 12, further comprising: determining, by the system, class data indicative of a class of internet of things devices for which the notification message is intended; and based on the class data, selecting, by the system, identifier data indicative of an identifier associated with the notification message(Abstract,[0006]-[0009],[0104]-[0120]). 
Regarding claim 18, Yi discloses the non-transitory machine-readable storage medium of claim 17, wherein the transmitting comprise transmitting the alert data via a radio interface of a broadcast control channel(Abstract,[0006]-[0009],[0104]-[0120]).    
Regarding claim 19, Yi discloses the non-transitory machine-readable storage medium of claim 17, wherein the operations further comprise: modifying a frequency of transmissions performed via the system information block (Abstract,[0006]-[0009],[0104]-[0120]).    
Regarding claim 20, Yi discloses the non-transitory machine-readable storage medium of claim 17, wherein the transmitting comprises transmitting the alert data in response to determining that identifier data associated with the alert data specifies that (Abstract,[0006]-[0009],[0104]-[0120]).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461